Case No. 04-14-00483-CV


ROWLAND J. MARTIN                                    TEXAS COURT OF APPEALS
       Appellant

v.                                                   FOR THE FOURTH DISTRICT


EDWARD BRAVENEC AND 1216
WEST AVE. INC.
       Appellees                             )       BEXAR COUNTY, TEXAS

                       APPELLANT'S ADVISORY TO THE COURT
           WITHDRAWING SUPPLEMENTAL MOTION FOR REHEARING

       Notice is hereby given that Appellant's Supplemental Motion For Rehearing, dated

January 26, 2015, was filed prior to receiving actual notice of entry of the Court's Order on

January 24, 2015 denying rehearing. The supplemental motion had requested judicial notice of

briefing amendments and a grant of special exceptions pursuant to Tex. R. Civ. Pro. 91.

Appellant concludes that the January 24th Order procedurally moots the supplemental motion. In
order to preserve the issues raised in the supplemental motion, however, Appellant respectfully
advises that the pleading is hereby withdrawn and will be revised for future resubmission as a de

novo motion.


Dated: March 3, 2015                                         Respectfully Submitted,


                                                             Rowland J. Makin                                  _




                                                             951 Lombrano                     f-O
                                                                                                          -   • —       1



                                                             San Antonio, Tx 78207            en          • ' f"l

                                                             (210)323-3849               -\   -       -
                                                                                                          "
                                                                                                              - ••">
                                                                                                                    o
                                                                                              30                                •




                                                                                                  1
                                                                                                  CO               •-•:             -


                                                                                                  -o
                                                                                                  ZS.
                                                                                                                            -




                                                                                                  XT
                                                                                 1   .   :
                                                                                                  ST           ••